Case 3:18-cv-02494-WQH-DEB Document 139 Filed 09/22/20 PageID.3202 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF CALIFORNIA


  MABVAX THERAPEUTICS HOLDINGS,              Case No.: 3:18-cv-02494-WQH-DEB
  INC.,
                                             JOINT STIPULATION OF
                       Plaintiff,            DISMISSAL WITH PREJUDICE

  v.

  SICHENZIA ROSS FERENCE LLP (f/k/a
  SICHENZIA ROSS FERENCE KESNER
  LLP; f/k/a SICHENZIA ROSS FRIEDMAN
  FERENCE LLP) and HARVEY KESNER,

                       Defendants.

        Pursuant to Rule 41(a)(A)(ii) and with the approval of the United States

  Bankruptcy Court for the District of Delaware (In re: MabVax Therapeutics

  Holdings, Inc., 19-10603-JTD, ECF No. 358), Plaintiff MabVax Therapeutics

  Holdings, Inc. (“MabVax”) and Defendant Sichenzia Ross Ference LLP (“SRF”)

  hereby stipulate to the dismissal with prejudice of the action with no fees or costs to

  be awarded by the Court against either party. The parties request that the Court retain

  jurisdiction to enforce the settlement.




                                            1
Case 3:18-cv-02494-WQH-DEB Document 139 Filed 09/22/20 PageID.3203 Page 2 of 2




  DATED: September 22, 2020

  BLOCK & LEVITON LLP                         LEWIS BRISBOIS BISGAARD &
                                              SMITH LLP
  By: /s/ Joel A. Fleming
  Jason M. Leviton (pro hac vice)             /s/ Corinne C. Bertsche
  Joel A. Fleming (SBN 281264)                Corinne C. Bertsche, SB # 174939
  Jacob A. Walker (SBN 271217)                Chuck Haughey, SB # 66148
  Lauren Godles Milgroom (pro hac vice)       701 B Street, Suite 1900
  Amanda Crawford (pro hac vice)              San Diego, California 92101
  260 Franklin Street, Suite 1860             Telephone: 619.233. 1006
  Boston, MA 02110                            Facsimile: 619.233.8627
  (t) (617) 398-5600                          Corinne.Bertsche@lewisbrisbois.com
  (f) (617) 507-6020                          Chuck.Haughey@lewisbrisbois.com
  jason@blockesq.com
  joel@blockesq.com                           Mark K. Anesh
  jake@blockesq.com                           LEWIS BRISBOIS BISGAARD &
  lauren@blockesq.com                         SMITH LLP
  amanda@blockesq.com                         77 Water Street, Suite 2100
                                              New York, New York 10005
  Attorneys for Plaintiff MabVax              Telephone: 212.232.1411
  Therapeutics Holdings, Inc.                 Facsimile: 212.232.1399
                                              Mark.Anesh@lewisbrisbois.com

                                              Attorneys for Defendant Sichenzia
                                              Ross Ference LLP




                                          2
